Citation Nr: 1207581	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  07-03 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether a timely substantive appeal was filed with regard to an April 2002 rating decision that denied entitlement to service connection of a lumbar spine disorder, an acquired psychiatric disorder, an eye disorder, a gastrointestinal disorder, a foot and leg disorder, and tendonitis of the left leg and foot.

2.  Whether new and material evidence has been received to support a claim of entitlement to service connection of a lumbar spine disorder.

3.  Whether new and material evidence has been received to support a claim of entitlement to service connection of an acquired psychiatric disorder, including depression secondary to a lumbar spine disorder.





REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from October 1978 to December 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2002 and October 2004 rating decisions of the RO in San Juan, the Commonwealth of Puerto Rico.

The Board notes that the Veteran filed additional evidence in support of his claim, with a waiver of review by the Agency of Original Jurisdiction (AOJ) following the most recent SOC.

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has redefined the Veteran's psychiatric appeal, as is listed on the title page of this decision.  

The issues of entitlement to service connection for a lumbar spine disorder and an acquired psychiatric disorder, including depression secondary to a lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. On April 29, 2002, the Veteran was provided notice an April 2002 decision that denied service connection for a low back disorder, depression, an eye disorder, a gastrointestinal disorder, a foot and leg disorder, sinusitis, a left ankle scar, and tendonitis of the left leg and foot.

2. The Veteran filed a notice of disagreement in September 2002 regarding the denial of his claim for service connection for a low back disorder, depression, an eye disorder, a gastrointestinal disorder, a foot and leg disorder, and tendonitis.

3.  On August 13, 2003, the RO mailed the Veteran a statement of case (SOC) addressing the issues of entitlement to service connection for a low back disorder, depression, an eye disorder, a gastrointestinal disorder, a foot and leg disorder, and tendonitis of the left leg and foot.  The attached cover letter informed the Veteran that he had 60 days in which to file a substantive appeal. 

4.  The Veteran did not file a timely substantive appeal of the issues addressed in the August 2003 SOC. 

5.  In a decision dated in April 2002, the RO denied service connection for a low back disorder because the evidence of record did not attribute the L5-S1 degenerative disk disease to service. 

6.  The evidence added to the record since April 2002, when viewed by itself or in the context of the entire record relates to an unestablished facts necessary to substantiate the claim for service connection of a low back disorder.





CONCLUSIONS OF LAW

1.  The Veteran did not file a timely substantive appeal in response to an April 2002 decision that denied entitlement to service connection of a lumbar spine disorder, an acquired psychiatric disorder, an eye disorder, a gastrointestinal disorder, a foot and leg disorder, and tendonitis of the left leg and foot.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2011).

2.  The April 2002 RO decision that denied the Veteran's claim of entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2011).  The timeliness of substantive appeal is a jurisdictional matter and is governed by the interpretation of law. In such a case, the VCAA has no application.  Dela Cruz v. Principi, 15 Vet. App. 143, 149   (2001).  The Veteran has been properly notified of the jurisdictional problem and he has been afforded the procedural safeguards of notice and the opportunity to be heard on the question of timeliness.

Regarding the issue whether new and material evidence has been provided for entitlement to service connection of a low back disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Timeliness of Substantive Appeal

An appeal to the Board consists of a timely filed notice of disagreement (NOD) in writing and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal (e.g., a VA Form 9 or equivalent).  38 C.F.R. § 20.200 (2011).

A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  See 38 C.F.R. § 20.202 (2011).  As a general rule, a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later, to perfect an appeal of any issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) (West 2002); 38 C.F.R. § 20.302 (2011).  If an appeal is not perfected within the time specified by the regulation, the RO's determination becomes final.  See 38 U.S.C.A. § 7105(c) ; 38 C.F.R. §§ 3.104(a), 3.160(d).  Once an RO's decision becomes final, absent submission of new and material evidence, the claim may not be reopened or readjudicated by VA.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156.

An extension of the 60-day period for filing a substantive appeal may be granted for good cause.  A request for such an extension must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  See 38 C.F.R. § 20.303 (2011).  Except in cases where the submission of additional evidence requires the issuance of a supplemental SOC (SSOC) pursuant to 38 C.F.R. § 19.31 (2011), the filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  See 38 C.F.R. §§ 20.303(b), 20.304 (2011).

When the Rules require that any written document be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA. In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  See 38 C.F.R. § 20.305, 20.306 (2011).

The United States Court of Appeals for Veterans Claims (Court) has held that the formality of perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme requiring the filing of both a notice of disagreement and formal appeal.  When an appellant fails to file a timely appeal, and does not request an extension of time in writing before the expiration of time for the filing of the substantive appeal, he or she is statutorily barred from appealing the decision of the agency of original jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993). Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or adequacy of response shall be determined by the Board.  See also Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a NOD, SOC, and VA Form 9 [substantive appeal], the Board is not required, and in fact, has no authority, to decide the claim). And see Bowles v. Russell, 551 U.S. 205 (2007) (holding that jurisdictional time periods for taking an appeal may not be extended for equitable reasons).

In this case, by a rating action dated in April 2002, the RO adjudicated nine issues as follows: a grant of service connection for hemorrhoids evaluated as noncompensable; denied service connection for degenerative disk disease, claimed as low back pain; denied service connection for depression; denied service connection for an eye condition; denied service connection for a gastrointestinal condition; denied service connection for a foot and leg condition; denied service connection for sinusitis; denied service connection for a left ankle scar; and denied service connection for tendonitis of the left leg and foot.  The RO issued notice of that decision on April 29, 2002, along with notice of the Veteran's appellate rights on an enclosed VA Form 4107. The Veteran responded by filing a timely NOD in October 2002 to initiate an appeal of some of the claims to the Board.  Seven issues were specifically identified.  (Notably, translation of this document is addressed in the Remand section below). 

The RO then sent the Veteran an SOC on August 13, 2003, addressing seven of the issues, including: an initial compensable evaluation for hemorrhoids; service connection for degenerative disk disease, claimed as low back pain; service connection for depression; service connection for an eye condition; service connection for a gastrointestinal condition; service connection for a foot and leg condition; and service connection for tendonitis of the left leg and foot.  Concurrently, the RO issued an August 13, 2003 duty to assist letter regarding the Veteran's claim for an initial compensable rating of a hemorrhoid disability.  

Following the SOC and duty to assist letter, both sent to the Veteran on August 13, 2003, the Veteran submitted correspondence (received in September 2003) specifically noting that it was in reference to the RO's letter dated August 13, 2003 and was in reference to his claim for an increase in compensation benefits for hemorrhoids.  The Veteran went on to inform the RO that his condition had worsened and that there was additional medical evidence in support of the hemorrhoid claim that had not yet been reviewed.  The Veteran did not address any other issue on appeal.  Further his statement was written on a VA form 21-4138, statement in support of his claim, not a substantive appeal form 9.  The Veteran's response regarding the hemorrhoid claim was considered to be a timely appeal regarding his disagreement with his initial rating for hemorrhoids only and was subsequently adjudicated by the Board in December 2005.  

The issue of whether it was appropriate for the RO to cancel the Veteran's remaining appeals due to an untimely appeal has not been adjudicated.  Indeed, when the issue regarding the hemorrhoid claim was decided in December 2005, the Board noted that the Veteran's correspondence had been considered to be a timely appeal of the August 2003 SOC regarding the hemorrhoid claim and that no other issue from the SOC had been appealed.  The Board did not specifically adjudicate the timeliness of the other issues noted in the SOC.

The next correspondence following the September 2003 correspondence received from the Veteran, was a letter dated in August 2004, which was an inquiry about the status of his claims.  He did not specify about which claims he was inquiring.  The RO responded in October 2004 informing the Veteran that it had canceled his appeal as he did not submit a timely substantive appeal in response to the August 2003 SOC.  The RO informed the Veteran of his appellate rights regarding the October 2004 decision to cancel the appeal and the Veteran filed a notice of disagreement in November 2004.  In his notice of disagreement, he alleged that he had never received the August 2003 SOC. Subsequently, in March 2005, a SOC was issued regarding the appropriateness of the October 2004 decision and a timely substantive appeal was filed, indicating that he wished to appeal all of the issues on the August 2003 SOC, and resulting in the present appeal.  

The Board notes that there is a presumption of regularity of government process that can only be rebutted by clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 62 (1992).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) (2011).  There is no such clear evidence to rebut the presumption of notification in this case.

The Board acknowledges the Veteran's assertion that he did not receive the August 2003 SOC.  However, such a claim is insufficient to rebut the presumption of regularity where there is no indication that a notice was returned as undeliverable. YT v. Brown, 9 Vet. App. 195 (1996); Mason v. Brown, 8 Vet. App. 44 (1995) (citing Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994)).  Moreover, it appears that a copy of the August 2003 SOC was sent to the Veteran's representative in August 2003.

The Board is sympathetic to the Veteran's arguments but, unfortunately, is unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].")).  The Board acknowledges that in Percy v. Shinseki, 23 Vet. App. 37 (2009), the Court explained that 38 U.S.C. § 7105(d)(3) does not operate as a mandatory jurisdictional bar precluding the Board from considering an appeal where the substantive appeal is untimely, rather, in light of the use of the term "may" in this statute, just gives the Board this discretionary authority not to.  In this case, however, the Veteran did not simply submit a late form 9, he did not indicate a desire to continue his appeal at all, until the issuance of the October 2004 letter notifying him that his appeal had been canceled.  

The evidence indicates that the August 2003 SOC was sent to the Veteran, was not returned undeliverable and that the Veteran had no difficulty receiving other, unrelated, mail sent by the RO on the same day as the SOC.  Notably, all communications in this case have been sent to the same mailing address and the August 2003 SOC is the only one that the Veteran claims that he did not receive.  

Further, the Veteran's August 2004 letter inquiring as to the status of his claims did not specify any particular claims, including the claims that were allegedly on appeal.  In all, there was no action on the part of the Veteran to indicate a desire to continue his appeal from the April 2002 rating decision until he received the October 2004 letter from the RO.  His communications in August 2004 and following the October 2004 letter would have been at least a year late if they were considered to be correspondence in lieu of the substantive appeal form 9.  Moreover, he did not specify which claims he wished to appeal (i.e., provide pertinent information needed to be correspondence in lieu of a substantive appeal) until he filed his substantive appeal regarding the cancelation of the appeals, in March 2005.  The Board finds that the August 2004, October 2004, and March 2005  communications would all be untimely if construed to be a perfection of an appeal to the August 2003 SOC.  

In reaching this conclusion, the Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the Court found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely. Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim.

However, in the present case, the RO has not taken any action to indicate to the Veteran that such issues remain on appeal and it took steps to close the appeal, the requirement that there be a substantive appeal is not waived.  The facts of this case are clearly distinguished from the Court's holding in Percy, because in this appeal the Veteran was not mislead by actions on the part of VA into believing that he had perfected an appeal as to these issues.
	
Further, the evidence does not rebut the presumption of regularity that the August 2003 SOC was sent to, and received by, the Veteran.  The Veteran did not respond or express any intent to continue his appeals until at least a year later, after he was informed that his appeals had been canceled.  Because the Board finds that the Veteran received the SOC and he did not perfect a timely appeal, the RO's action to cancel the appeals was warranted.

New and Material Evidence

In April 2006, the Veteran filed a claim to reopen his claim for service connection of a low back disorder.  The disorder was initially denied in April 2002.  The RO, in pertinent part, determined that there was no evidence that the Veteran's current degenerative joint disease at L5-S1 was related to service.  The Veteran was apprised of his appellate rights but, as discussed above, did not perfect an appeal.  There is also no indication that new and material evidence was received within the one year period.  38 C.F.R. § 3.156(b) (2011).  As such, the decision became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2011).  

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108 (West 2002).  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the last final denial in April 2002 included the Veteran's lay statements, service treatment records which included evidence of multiple back injuries in service, including a back strain, as well as private treatment records indicating a post-service back injury and back surgery, and VA outpatient treatment records.  The evidence also included a September 1998 VA MRI report that found degenerative joint disease at L5-S1 that was likely post-surgical.  The evidence reveals that the Veteran's only back surgery was post-service, following another back injury.  

The evidence added to the record since the April 2002 decision consists of VA outpatient treatment records indicating diagnoses of other problems related to the low back, including a lumbosacral problem without myelopathy, from December 2003, and a June 2005 VA MRI report indicating abnormal results at levels other than L5-S1, including a mild posterior concentric bulging at L4-L5 that was indenting the ventral aspect of the dural sac, mild to moderate degenerative changes at the facets present at L4-L5, mild to moderate facet joint hypertrophic changes at L5-S1, a possible transitional vertebra at the lumbosacral junction with degenerative changes noted at the left sacroiliac joint, as well as a small central hyperdensity noted at the mid-L5 vertebral body.  

As the evidence had not previously been submitted to agency decision-makers and is not cumulative or redundant of other evidence of record, the evidence is new under 38 C.F.R. § 3.156(a) (2011).  

This evidence is also "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, i.e., the existence of a current disability other than that which has been linked to his post-service back surgery.  The diagnosis, combined with his reports of continuity of symptomatology and the in-service treatment records noting several back injuries and strains, supports the possibility that his current low back disorder is related to service.  When presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a cardiovascular disorder.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, it is found to be material.  Accordingly, the Veteran's request to reopen the claim for service connection for a low back disorder is granted. 

Having found that the claim should be reopened, the Board will address the claim for service connection of a low back disorder in the Remand section below.


ORDER

As a timely substantive appeal was not filed with regard to an April 2002 rating decision, the appeal of the claims for entitlement to service connection of a lumbar spine disorder, an acquired psychiatric disorder, an eye disorder, a gastrointestinal disorder, a foot and leg disorder, and tendonitis of the left leg and foot is dismissed.

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for a low back disorder is granted.  

REMAND

Having decided to reopen the Veteran's claim for service connection for a low back disorder, the Board finds that a remand is required in this case.  The claim regarding whether new and material evidence has been presented to support a claim of service connection for an acquired psychiatric disorder, including depression as secondary to a low back disorder, is held in abeyance until further development regarding the low back disorder claim is completed.   

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Here, in a statement received in May 2006, the Veteran reported ongoing VA treatment.  The Board observes that VA outpatient treatment records are not complete.  Records dated between January 2002 and July 2005 must be obtained.  Further, VA outpatient treatment records dated from December 2006 to the present must be obtained.  

Next, as the evidence supports current diagnoses of low back disorders, in-service back injuries, and there is an indication that the Veteran's current low back disorders may be related to service, the Board finds that a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine whether his current low back symptoms are causally related to active service.

The Veteran should be advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from the VA Medical Center in Rio Piedras, Puerto Rico for the period from January 2002 to July 2005, and from December 2006 to the present.  Any negative response should be noted in the claims file.

2.  Translate Veteran's notice of disagreement dated in September 2002 and received by the RO in October 2002.  

3.  Following completion of the above items and receipt of any records, provide the Veteran a VA examination to determine the current nature and etiology of any low back disorders noted in the record.  The claims file should be reviewed by the examiner and that review should be indicated in the report. 

The examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed low back disorder(s) had its onset during the Veteran's active service or is otherwise shown to be etiologically related to his active service.  The examiner should consider and discuss the in-service records reflecting treatment for low back symptomatology, post-service records showing treatment for a back injury in 1985, and the Veteran's lay history of complaints of chronic low back pain since service.

All opinions expressed must be accompanied by a complete rationale.  It is requested that the examiner consider and reconcile any additional opinions and diagnoses of record or any contradictory evidence regarding the above.

4.  The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  Readjudicate the issues on appeal, including the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, including depression as secondary to a low back disorder, as well as any additional evidence obtained as a result of this Remand that may not have been previously considered.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


